Citation Nr: 0628324	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, claimed as paranoia, anxiety, a 
psychosis, or an obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from July 1958 to November 
1959. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Wilmington, Delaware, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record shows that the veteran's claim was originally 
denied in a June 1981 Board decision.  The VCAA requires that 
VA inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  In the context of a claim to reopen, 
the Secretary must look at the bases for the prior denial and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found to 
be insufficient in the previous denial.  Kent v. Nicholson, 
20 Vet. App. 1, (2006). 

Although the veteran was provided with a VCAA notice letter 
in May 2002, it did not contain the specific information 
required by Kent.  The letter did not notify the veteran of 
the specific elements of service connection that were lacking 
in his original claim, and which formed the basis of the 
denial of that claim in the June 1981 Board decision. 

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided with 
notice of the evidence that must be 
presented to substantiate the elements 
of service connection that were found to 
be deficient in the Board's June 1981 
decision.

Specifically, the RO should reiterate 
that the Board's decision was premised 
on a finding that treatment prior to and 
during the veteran's active service had 
been for a personality disorder, and 
that an acquired psychiatric disability 
was not diagnosed until more than two 
decades following discharge.  The 
evidence needed to substantiate this 
element would be an opinion from a 
medical professional that any current 
acquired psychiatric disability other 
than a personality disorder is related 
to the symptoms for which the veteran 
was treated during service.  

Additionally, the veteran should be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



